Citation Nr: 0715203	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-37 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied service connection for hearing loss and 
tinnitus.  

In May 2007, the veteran's representative filed a motion to 
advance this case on the docket, based on the veteran's age.  
Later that month, the Board granted the motion, pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran contends that his current hearing loss and 
tinnitus are due exposure to acoustic trauma during service.  
Specifically, he states that he was trained in the Infantry 
and his military occupational specialty was basic field 
wireman.  The veteran indicated that during his period of 
active service, he had to work with grenades, rocket 
launchers, bazookas, machine guns, carbines, and rifles.

Unfortunately, the veteran's service medical records are not 
available.  The record reveals substantial efforts by the RO 
to obtain these records, including multiple requests to the 
National Personnel Records Center (NPRC).  However, the NPRC 
has unambiguously informed the RO that the veteran's service 
records are were destroyed in a July 1973 fire and that there 
are no alternative records.  Based on the foregoing, it is 
clear that further requests for service medical and personnel 
records for the veteran would be futile.  The veteran has 
been informed that his service records are unavailable.  See 
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In cases where the service medical records are unavailable 
through no fault of the claimant, VA's duty to assist "is 
particularly great."  See Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) (noting in such cases that it is "especially 
incumbent on VA to insure that its current examination and 
the report thereof was as complete and thorough as possible 
in dealing with the veteran's contentions.").  

In this case, although the service medical records are 
unavailable, the record contains evidence consistent with in-
service noise exposure, namely, the veteran's lay statements 
and his DD Form 214 showing that he served in the 1st 
Infantry Division.  In addition, the record contains post-
service medical evidence showing treatment for bilateral 
sensorineural hearing loss and tinnitus.  The veteran, 
however, has not yet been afforded a VA medical examination 
in connection with his claim.  Given the evidence of record, 
a medical examination and opinion is necessary to ascertain 
the relationship, if any, between the veteran's current 
hearing loss and tinnitus and his reported acoustic trauma 
during military service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA medical examination for purposes of 
determining the existence and etiology of 
any current hearing loss and tinnitus.  
The veteran's VA claims folder should be 
provided to the examiner for review in 
connection with the examination.  The 
examiner should obtain a complete noise 
exposure history from the veteran and 
thereafter provide an opinion as to 
whether it is at least as likely as not 
that any current hearing loss and/or 
tinnitus is causally related to acoustic 
trauma during the veteran's active 
service.  A complete rationale for any 
opinion rendered should be provided.  

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
he should be given an appropriate 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




